Exhibit 31.1 CERTIFICATION OF CHIEF EXECUTIVE OFFICER PURSUANT TO RULE 13A-14(A) AND RULE15D-14(A) OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED I, Kristian B. Kos, certify that: 1. I have reviewed this Annual Report on Form 10-K/A of New Source Energy Partners L.P. (the “registrant”); and 2. Based on my knowledge, this report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this report. Date:April 29, 2013 /s/ Kristian B. Kos Kristian B. Kos Chief Executive Officer New Source Energy GP, LLC (as general partner of New Source Energy Partners L.P.)
